DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 02/03/2022 Applicant amended claims 1, 6-9, and 11-14 and cancelled claim 10. Claims 1, 3-9, 11-14, 16 and 19-21 are pending and are currently examined. Applicant also submitted a declaration of Graham Kelly (one of the inventors) under 37 C.F.R. §1.132 which was carefully considered by Examiner.

Withdrawn claims rejections
Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 14, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Hamdy et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 14 and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Sobol et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 7, 8, 14, 16, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Li’871 is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 7, 8, 14, 16, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Li’872 is withdrawn in view of the amendments to the claims.

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-14, 16 and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Georgaki et al. (J. Cell. Mol. Med., 13, 3929-3938, 2009) in view of Marin-Acevedo et al. (J. Hemat. Oncol. 11, 39, 2018) and in further view of 
The claims are drawn to a method for improving a response in an individual to
immunooncology therapy for cancer, wherein the immuno-oncology therapy is a
checkpoint inhibitor therapy, comprising the step of administering  idronoxil (phenoxodiol). The individual may or may not had been administered immune-oncology therapy or therapy with idronoxil. The immuno-oncotherapy and idronoxil are to be
administered concurrently. Idronoxil is to be administered so that to establish a plasma concentration of 40 ng/mL to 400 μg/ml. The checkpoint inhibitor may be a CTAL-4, PD-1 or PD-L1 inhibitor.
Georgaki et al. discloses the role of phenoxodiol (PXD) (a.k.a. idronoxil) in
regulating immune responses and its effect on human peripheral blood mononuclear cells (PBMC). The reference discloses that lower concentrations of PXD augmented PBMC cytotoxicity and enhanced lytic function of natural killer cells by direct stimulation. In an in vivo colon cancer model, Balb/C mice administered PXD exhibited significantly reduced tumor growth rates and prolonged survival. Ex vivo results showed that PXD stimulated both NK and tumor-specific cell lytic activity. PXD enhanced the killing capacity of NK cells several fold. The reference concluded that PXD, when administered in a low dose, can act as an immunomodulator, enhancing impaired immune responses seen in cancer patients (abstract; page 3930, column 1; results). The
reference also discloses that PXD is well-tolerated at doses up to 30mg/kg (i.e. up to
2100mg per 70kg individual (page 3930, column 1)).
While Georgaki et al. does not specifically disclose that PXD is administered
together with an immunotherapy agent, in order to boost the response to the
immunotherapy, it is obvious from the disclosure that PXD is able to improve specific
immune cell functions and act as an immunoenhancer. 
Marin-Acevedo et al. teaches that immune checkpoints consist of inhibitory and
stimulatory pathways that maintain self-tolerance and assist with immune response. In
cancer, immune checkpoint pathways are often activated to inhibit the nascent anti-tumor immune response. Immune checkpoint therapies act by blocking or stimulating these pathways and enhance the body’s immunological activity against tumors. Cytotoxic T lymphocyte-associated molecule-4 (CTLA-4), programmed cell death receptor-1 (PD-1), and programmed cell death ligand-1(PD-L1) are the most widely studied and recognized inhibitory checkpoint pathways. Drugs blocking these pathways are currently utilized for a wide variety of malignancies and have demonstrated durable clinical activities in a subset of cancer patients (abstract; fig.1). Binding of CTLA-4 and PD-1/PD-L1 to cancer cell or tumor-microenvironmental ligands leads to T cell attenuation, which enables the 
It would have been obvious for a person of ordinary skill in the art at the time that
the Application was filed to have the teachings of Georgaki et al with the consideration of Marin-Acevedo et al. and improve the response to immunotherapy with a reasonable
expectation of success. This is because Georgaki et al. indicated the effects of idronoxil
for treating cancer and enhancing impaired immune responses seen in cancer patients.
While the cancerous cell might evade the immune surveillance by enhancing the PD1
and CTLA4 ligand expression, this effect is known to be blunted by the use of CTLA4,
PD1 and PD-L1 inhibitors as taught by Marin-Acevedo. The person of ordinary skill in the art would just try existent compounds and tested methods in order to solve an existent problem. A skilled artisan would just enhance the odds of a positive outcome for immunotherapy by using both the idronoxil and immune checkpoint inhibitors.       
With regards to the dose to be administered, administering the same dose will
inevitably produce the same plasma concentrations as per Georgaki teachings. It is
considered that determining the most effective dose is achieved through routine noninventive steps and cannot provide a patentable inventive step. Determining the
administration order, route, and whether to treat based on response to a prior therapy is
considered to be within the scope of the skilled person. No inventive ingenuity would be
required on the part of the skilled person to determine treatment options based on these factors. 
On page 12 of the remarks Applicant argues that: “…the person of ordinary skill in the art would not expect that IDX's ability to enhance the function of a subset of NK cells to elicit Applicant  based this opinion on the following assumptions:
a) since the NK cells represent only 5-20% of the circulating lymphocytes and thus any effect on NK cells, let alone a subset of NK cells, would not be expected to be sufficient to elicit a therapeutic effect in the context of immuno-oncology;
b) once a tumor is formed, the importance of NK cells diminishes.
The arguments were carefully considered but not found persuasive because prior art indicated that the NK cells have a distinct role in cancer immunotherapy and they are endowed with potent cytolytic activity against tumors, and meanwhile act as regulatory cells for the immune system. The efficacy of NK cell-mediated immunotherapy can be enhanced by immune stimulants such as cytokines and antibodies, and adoptive transfer of activated NK cells expanded ex vivo (Hu et al., Cancer immunotherapy based on Natural Killer cells: current progress and new opportunities. Front. Immunol. 10, 1205, 2019). The reference further adds that programmed death-1 (PD-1 ), cytotoxic T-lymphocyte-associated protein 4 (CTLA-4), T cell immunoglobulin and mucin domaincontaining-3 (TIM-3), as well as T cell immunoreceptor with lg and ITLM domains (TIGIT), act as a series of immune checkpoints and also transmit inhibitory signals when binding to their ligands (p 2). According to the reference, there are multiple mechanisms that concur at the usefulness of NK cells in immunotherapy: 
Direct cytotoxicity for target cells by NK cells is thought to critically rely on cytolytic granules such as perforin and granzymes. 
The death receptor (DR) mediated apoptotic process of abnormal or stressed cells is also a way of direct killing. The caspase enzymatic cascade 
Another direct killing mechanism involves antibody dependent cell mediated cytotoxicity (ADCC). ADCC is usually mediated by immunoglobulin G (IgG) in humans. The Fab moiety and the Fc moiety of the antibody bind to the tumor-associated antigens (TAAs) on tumor cell and CD16A (FcyRIIIA), the activating receptor expressed on NK cell, respectively, to form an immunological synapse between the two. 
NK cells can function through an indirect way by producing chemokines and cytokines to kill abnormal cells and regulate innate and acquired immune responses.
The refence also teaches about the use of targeting the immune checkpoints to release the inhibition on NK Cells and to unblock a blocked immune response to increase anti-tumor activity. This is different from NK cell "enhancers" who activate the immune system to improve anti-tumor responses (p. 6, fig. 1). Thus, the art teaches use of anti-PD-1 antibodies in the treatment with agents that induce NK expansion. Another prior art reference that indicate the use of immune check inhibitors in treatment together with NK inducers is Stojanovic et al. (CTLA-4 is expressed by activated mouse NK cells and inhibits NK cell IFN-γ production in response to mature dendritic cells. J. Immunol. 192, 4184-4191, 2014). The Stojanovic reference further establishes the reason for coadministration of immune checkpoint inhibitors (anti-CTLA-4 antibodies) with NK cells for immunotherapy. The reference shows that  mouse NK cells infiltrating solid tumors express CD28 and CTLA-4 and respond to stimulation with recombinant B7-1, suggesting 
Furthermore, Li ‘871 used S-equol (the hydrogenated form of idronoxil) in combination with a PD-1 inhibitor for immunotherapy (see previous Office action).

With respect to Applicant’s Argument that: “Georgaki teaches away from the claimed invention. Georgaki indicates that sub-therapeutic doses of IDX are required to enhance the lytic function of NK cells: "PXD, if given at sub-therapeutic doses, can also act as an immunoenhancer, improving specific immune cell functions." Page 3937, col. 2. Therapeutic doses of IDX are reported to kill activated T cells…”, the arguments were carefully considered but not found persuasive. This is because the reference teaches he use of IDX at concentrations of 50 ng/ml with good results that preserve the cell viability up to 500ng/ml ( and thus within the range in the instant Application).
In conclusion, when read in the context of the knowledge in the art at the time that the invention was file, a person of ordinary skill in the art would have found the current claims as obvious.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647